Citation Nr: 1136220	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a higher initial evaluation than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) .


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal        from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. A May 2007 RO decision granted service connection for PTSD with a 30 percent evaluation, effective October 16, 2006. The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Also on appeal, is a January 2008 rating decision denying entitlement to a TDIU. 

The Board previously remanded this case for further development in July 2010, and the matter has since returned for an appellate disposition. 


FINDINGS OF FACT

1. Since the October 16, 2006 effective date of service connection, the Veteran's PTSD has involved at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

2. The Veteran is not precluded from participating in substantially gainful employment as a consequence of service-connected disability. 







CONCLUSIONS OF LAW

1. The criteria are not met for a higher initial evaluation than 30 percent for PTSD. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

Through VCAA notice correspondence dated from November 2007 pertaining to the claim for a TDIU, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court of Appeals for Veterans Claims (Court) in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of        the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R.          § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the January 2008 rating decision on appeal denying the benefit in question of a TDIU, and thereby met the standard for timely notice. 

In regard to the claim on appeal for higher initial evaluation for service-connected psychiatric disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim                for service connection for PTSD has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining private outpatient treatment records, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). While there is indication that the Veteran receives disability benefits from the Social Security Administration (SSA), he has clarified that this is due to back pain, not psychiatric disability, and therefore there is no duty to obtain records pertaining to the award of SSA benefits. The Veteran has declined the opportunity to attend a hearing. There is no indication of any further relevant evidence or information that has not yet already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The October 2006 report of Dr. H.J., private psychiatrist, indicates that the Veteran had been referred for evaluation for anxiety symptoms that appeared to have been triggered from his service in Vietnam. The Veteran recalled events from service and appeared to be stressed out by these memories, and showed resistance to giving details about. He reported that he felt anxious most of his life. He described having anger outbursts, feeling hopeless, and inability to adjust following return from service. After service he started to have nightmares, and became withdrawn and  was not able to function well. After he left the military, he came back where he was working with a company before he was drafted and after that he was laid off.            In 1973, he started working for a printing company until he retired in 2006. He had never had a psychiatric evaluation before. He further reported that if he was sleeping he could not be touched without having a severe reaction. He slept three to four hours per night. He also could not be surprised because he would be extremely jumpy, and could not stand anyone behind him. He was somehow withdrawn, could not communicate with people and became a loner. He also became very nervous around people. He continued to have dreams and almost daily flashbacks which flared-up when exposed to triggers such as watching the news. 

The Veteran further reported to be extremely hypervigilant and very tense, and could not stand anyone walking behind him. He had a general mistrust in people and watched his surroundings all of the time. He also admitted depressed mood, and easy irritability. He had been told by friends that he was very aggressive and angry. After he retired it seemed that the symptoms had gotten much worse probably because he had more time now to think about the situation. The Veteran reported that he had never sought psychiatric evaluation or taken medication for psychiatric illness even though he had thoughts of suicide and homicide but he never attempted this.

On mental status exam, the Veteran looked his stated age and was dressed casually. He seemed to be uncomfortable talking about service in Vietnam and his traumatic events. He was able to relate well and had good eye contact. He denied any auditory or visual hallucinations. He denied any suicidal or homicidal ideation. There was no evidence of any psychosis or delusions. His mood was anxious and depressed, and affect was appropriate to mood. His thought process and speech were within normal limits. There was no flight of ideas, looseness of association, or tangential thinking. Cognitively, the Veteran was alert and oriented. His attention, concentration, and memory seemed to be within normal limits. He had very good insight and judgment at the time of assessment. The diagnosis given was PTSD, chronic; and major depressive disorder, recurrent, moderate. A Global Assessment of Functioning (GAF) score was assigned of 35. 

Thereafter, the Veteran underwent a VA Compensation and Pension examination by a psychiatrist in May 2007. The Veteran at that time complained that he continued to have sleep difficulties, and preferred to avoid being with people. He further stated that during the previous year or so, his nightmares related to service had returned, though not as frequently as they were right after returning from service. He reported flashbacks several times weekly. He avoided any media information concerning military conflicts. The Veteran indicated that he had become increasingly irritable and angry since he returned home from Vietnam. He became easily irritated and angry, and stated he was angry all the time. He reported that he was easily startled by loud noises. He was suspicious of people, and had become increasingly socially isolated. He was particularly quick to react if someone approached him from behind. He reported intermittent difficulty concentrating, but that memory function was good. 

On mental status exam, the Veteran appeared to have an angry temperament.            He seldom made eye contact. He seemed irritated by several questions which were asked of him. No psychomotor abnormalities were noted. Speech and thought processes were goal directed. The Veteran was oriented in all spheres. Memory function was good. Mood and affect were blunted. The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive. Fund of knowledge was good. Abstracting ability was good. Insight and judgment were good. The diagnosis given was PTSD, chronic, mild. A GAF score was given of 60. The VA examiner further indicated that the degree of impairment was mild. In the examiner's view, the Veteran was capable of working on a full-time basis from a mental health standpoint. He was not considered a risk to himself or anyone else. He had never been suicidal. He was able to attend to his own activities of daily living. 

A VA re-examination was completed in August 2010. The Veteran reported that he remained married to his wife of 37 years. His wife continued to complain that he was anxious and verbally aggressive. He described his relationship with his adult children as stable because "they don't ask me a lot of questions." He had one long-term friendship that he described as close, and had stable relationships with two or so other friends. He stated that he had always been choosy about whom he associated with. The Veteran had previously been responsible for running the audio equipment at his church for the past 12 years, but had recently resigned this post because people irritated him with their questions and with bad behaviors such as not paying for items ordered. The Veteran was active in a hunting club. There was no history of suicide attempts, and no history of violence/assaultiveness. The Veteran's usual occupation was as a machinist at a printing plant, and he had retired in June 2006 due to physical problems associated with neck surgery, and a lower back disorder. 

On mental health exam, the Veteran was neatly groomed and casually dressed. Psychomotor activity and speech were unremarkable. Mood was good and affect was appropriate. Attention and orientation were intact. Thought process and thought content were unremarkable. There were no delusions or hallucinations. Judgment and insight were present. The Veteran described sleeping well most nights, and occasionally having poor sleep due to nightmares. There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks. There were no suicidal or homicidal thoughts. Impulse control was good, and there were no episodes of violence. There was ability to maintain minimal personal hygiene. There was no problem with activities of daily living. Memory was intact. PTSD symptoms included recurrent and intrusive distressing recollections of events from service, efforts to avoid thoughts or feelings related to service, feelings of detachment or estrangement from others, irritability or outbursts of anger, hypervigilance, agitation, and flashbacks. These symptoms were described as moderate in nature. The diagnosis given was PTSD, with a GAF assigned of 62, considered indicative of moderate functional impairment related to PTSD. The VA examiner further commented that the Veteran had a history of agitation and irritability at home and in social settings, and this as well as the length of time serving as a church audiologist contributed to the change in this activity. While it was uncertain how the change would affect the Veteran's life, he did have other social and leisure activities that  he enjoyed. 

Another VA examination was completed in November 2010. It was observed that the Veteran was appropriately groomed and dressed at the exam. He seemed resistant to being asked questions, and stated that excessive questions from anyone increased his anxiety, irritability, and anger. He avoided eye contact for the most part. There were times when his gaze seemed hostile and threatening. He reported symptoms over the previous year of hypervigilance, startle response, avoidance behaviors, nightmares, sleep disruption, emotional numbing and relational tension, and persistent irritability. He denied a history of suicide attempts. He described basically intact family relationships with immediate family because they understood his pattern of behavior. He related that his wife knew not to ask him too many questions because this irritated him, and the children knew not to walk up on him without alerting him as to their presence verbally before they got too close. He had previously worked at a printing plant for more than 30 years. As to education he reported that he completed high school and two years of college at a community college with classes in automotive technology and repair. 

On mental status exam, there was psychomotor activity indicating mild restlessness. Speech was within normal limits. Affect was angry, and tearful at one juncture when recounting events from during service. Mood was angry and anxious.             The Veteran was well-oriented. Through process was unremarkable. Thought content involved an intense dislike of being startled or surprised. There were no delusions or hallucinations. Judgment and insight were present. There was sleep impairment involving nightmares and frequent waking up. He took sleep medications periodically that he reported were effective, and sleep impairment was estimated to have minimal impact upon daily activity. There was no inappropriate behavior or panic attacks. There were no suicidal thoughts. There were homicidal thoughts in which the Veteran experienced images and thoughts of harming others when they irritated him, although he noted adequate coping strategies to resist these impulses, and did not report plan or intent of harming anyone. Extent of impulse control was good, and there were no reported episodes of violence. There was ability to maintain minimum personal hygiene. There was negative impact form PTSD symptoms in terms of the quality of daily living. There was tension in the family because of his symptoms, and negative social impact in that he was less involved in the church. Memory was intact. PTSD symptoms included persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal. 

The diagnosis was PTSD, chronic, moderate. The VA examiner indicated that the impact from the Veteran's symptoms appeared to be longstanding, and moderate in terms of intensity. The Veteran reported that he had been affected by symptoms of hypervigilance, flashbacks and re-experiencing, nightmares, social and emotional avoidance, emotional numbing, and sleep disruption ever since Vietnam. He had managed these symptoms somewhat successfully over time, but there were persisting marital and family tensions due to his symptoms. He reported some work disruption due to his symptoms, but that the work context accommodated to the unique emotional needs of Vietnam veterans who had seen combat. He reported that he continued to meet with an outpatient psychiatrist every three months, primarily for medications, but there was no report of additional counseling or psychotherapy for PTSD. 

Having considered the preceding evidence before it, the Board's determination is that the existing 30 percent disability rating most accurately corresponds to the severity of the Veteran's service-connected PTSD. This conclusion takes into account all pertinent evidence regarding the Veteran's psychiatric condition, with particular emphasis upon the components of occupational and social functioning as these areas are dispositive under the applicable rating criteria. Essentially,                the Board finds that the Veteran's mental health status is best described as involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which under Diagnostic Code 9411 will warrant a 30 percent rating. See 38 C.F.R. § 4.130, General Rating Formula. 

To begin with, the Veteran has substantial retained capacity in the area of social functioning, with intact and successful relationships with family and several friends. As the evidence shows, there have been some areas of strain upon familial relationships, however this does not approximate the type of persistent and pervasive impairment that would otherwise correspond to a more severe disabling condition, and by implication a higher rating. The Veteran to his benefit retains outside hobbies, and until recently held a position of responsibility in affairs at his church. Though he has since resigned from this position, there is no direct correlation shown between that occurrence and the underlying service-connected disability. Moreover, on the subject of occupational impairment, the Veteran worked for more than 30 years at the same company, where he stated the company was responsive to any unique needs or requirements that he had arising out of his status having served in the military. He retired due to nonservice-connected physical conditions. Indeed, the May 2007 VA examiner considered the Veteran capable of working on a full-time basis from a mental health standpoint; there          are no contradictory opinions of record on this subject. This same examiner characterized the overall level of symptomatology as mild in severity. Notably,         the most pronounced portrayal of service-connected disability given so far was by the November 2010 examiner, who still only observed moderate symptoms, with the ability to manage these symptoms relatively successfully over time.

Aside from what evaluating mental practitioners have indicated about the Veteran's overall level of occupational and social functioning, there is also a notable absence of the specific denoted signs and symptoms which under the rating criteria will necessarily warrant a higher rating. Again, this list is not exclusive as to what corresponds to a greater rating. See Mauerhan, supra. This notwithstanding, the absence of any of the designated symptoms for a 50 percent rating under Diagnostic Code 9411 is instructive. In this instance, there is the noteworthy absence of: 
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In so observing, the Board points out that the Veteran on one occasion did have constricted affect, but that more recent VA evaluations showed an affect appropriate to a euthymic mood. Similarly, the Veteran's symptoms of anxiety at times never materialized in the form of panic attacks. Judgment and insight have consistently been good. The Veteran has some obstacles in dealing with others, but overall the quality of his interpersonal relationships appear to be very good. The Veteran also has never had any form of suicidal ideation. While one examiner mentioned homicidal ideation, this was in the form of passive thoughts related to intermittent anger, concerning which the Veteran indicated that he was in full control and  would not act upon these thoughts. There have not been any recent episodes of violent behavior or anything approximating it. The Board does note that the Veteran experiences periods of anger and irritability. However, this does not appear at least from the available evidence to have significantly encroached upon quality of life, or to have had a long-term impact upon social relationships, such that it would best be characterized as a "disturbance of motivation and mood." In sum, the Veteran's mental state embodies few if any of the relevant personality characteristics of the next higher 50 percent evaluation. Rather, fortunately he has significant retained functional capacity in occupational and social functioning.  
The Board also observes that the assigned GAF scores have fluctuated within a range of 62 on April 2010 VA examination, down to 35 on an October 2006 private evaluation (with scores in between of 60 and 55), but ultimately finds the scores at the higher end of the scale to be more persuasive. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 61 to  70 range indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score in the         51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Also, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Here, the GAF scores ranging from 55 to 62 were provided in connection with detailed VA Compensation and Pension examinations. Meanwhile, the actual score of 35 obtained on private evaluation is inconsistent with the significantly less severe notation of actual psychiatric symptomatology that the private psychiatrist found. It is these documented signs and symptoms which must be utilized for rating purposes, apart from a single unsupported characterization of service-connected disability. See 38 C.F.R. § 4.126(a)         ("The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.").

Accordingly, pursuant to the provisions of the VA rating schedule, a 30 percent evaluation continues to represent the proper disability rating for the Veteran's service-connected PTSD. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not shown that his service-connected psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria provide for the most objective assessment possible based upon measurement in all relevant categories, including symptomatology with a direct bearing upon occupational and social functioning. Nor has the Veteran asserted having any type of symptomatology that is outside the confines of what the applicable rating criteria consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this respect, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. His current status as non-working arises out of his voluntary retirement in 2006 due to nonservice-related medical reasons. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2011). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2011).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court , citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The Veteran presently has as a single service-connected disability PTSD, evaluated at the 30 percent level. This does not qualify for meeting the schedular requirements for a TDIU, inasmuch as the Veteran does not have a disability ratable at                    60 percent, or otherwise at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to          at least 70 percent. See 38 C.F.R. § 4.16(a). This does not end the inquiry however, inasmuch as the Veteran may still qualify for a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b). 

Upon his June 2007 VA Form 21-8940 (formal TDIU application), the Veteran indicated that he had worked for a printing company on a full-time basis from March 1973 through June 2006. He listed his income since then as none.                 He indicated that he had not left his last job because of service-connected disability.   He listed his level of education as a high school degree and two years of college.

The Board turns to the available medical evidence discussing the extent and severity of the Veteran's service-connected PTSD. In this regard, the May 2007 VA examiner opined that the Veteran was capable of working on a full-time basis from a mental health standpoint. There is no contrary opinion of record. The Board ascribes significant probative weight to this opinion given its foundation in objective examination of the Veteran including review of his documented mental health history. Moreover, this opinion is consistent with the ongoing portrayal of the signs and symptoms related to service-connected disability as being mild to moderate in nature overall, with substantial retained functional capacity particularly in the areas of social functioning and key cognitive areas including presence of insight and judgment, and concentration and memory being intact.
Whereas one of the Board's requests pursuant to its July 2010 remand of this case was that the VA practitioner conducting a follow-up exam offer an opinion regarding the Veteran's employability in light of service-connected disability, and neither the August examiner nor November 2010 examiner did so, the Board finds this ultimately was not detrimental to the adjudication of the Veteran's claim. Indeed, the record clearly indicates that the Veteran is voluntarily retired, and due to nonservice-related reasons. The November 2010 VA exam further offered a             de facto opinion on employability, explaining that the Veteran worked for more than 30 years at the same company, where there were sufficient accommodations for any relevant signs or symptoms of psychiatric manifestations that may have been incipient. There is basically no indication or suggestion that the Veteran is, or ever has been wholly unemployable as the consequence of his service-connected PTSD. If there was ever any doubt in this regard, one needing clarification by way of medical opinion, such an opinion has already been offered by the evaluating          May 2007 VA examiner. As such, the absence of a second opinion being provided on the question of employability following the Board's July 2010 remand did not have any unfavorable impact upon the fair adjudication and resolution upon              the Veteran's claim. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact," compliance with remand directives).

Accordingly, the Board finds that the Veteran is not precluded from securing and maintaining substantially gainful employment due to his service-connected PTSD. Therefore, the requirements have not been met for referral of this case to the Director, Compensation and Pension Service for a TDIU on an extraschedular basis.

Consequently, the claim for a TDIU is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.





ORDER

A higher initial evaluation than 30 percent for PTSD is denied.

The claim for a TDIU is denied.






____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


